Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/05/2019 is in compliance
with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement has been considered in full by the examiner. A copy of the IDS signed by the examiner is being attached to this Office action.

Double Patenting

	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentable distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms, which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


•        Claims 23 of application '860 and claim 1 of patent '330 , patent’385 and patent ‘069 recite common subject matter;
•        Whereby claim 1, which recites the open ended transitional phrase “comprising”, does not preclude the additional elements recited by claim 1 of the patent, and
•        Whereby the elements of claim 23 are fully anticipated by patent claim 1, and anticipation is “the ultimate or epitome of obviousness” (In re Kalm, 154 USPQ 10 (CCPA 1967), also In re Dailey, 178 USPQ 293 (CCPA 1973) and In re Pearson, 181 USPQ 641 (CCPA 1974)). 


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negative by the manner in which the invention was made.

Claims 23-28,30-38,40-42 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lewis et al (US 2015/0039685) in view of Liu et al (US 2009/0292685).

 obtain video graph data for video content accessed by a first user and video content accessed by a second user (the content sharing platform 100 may identify one or more target users (i.e. first user and second user)for presenting one or more unsolicited content item notifications.  In one illustrative example, the target users may be those accessing the content sharing platform via a mobile application.  In another illustrative example, the target users may be those who have not accessed the content sharing platform for a pre-defined period of time, paragraph [0015], [0024] note that Lewis teaches the user interest metric may be provided by a channel affinity score (i.e. value) with respect to a particular user, paragraph [0012]; i.e., the affinity score is indicative of an association between the two users consumptions (the score is based on how many video consumptions are consumed by each user), see also paragraph [0047] and [0051] note that one’s consumption score is interpreted to teach the association/relation to the others;  The content data store 114 may be employed to store a plurality of media content items (collectively referred to as "content"); paragraph [0039-0040]; note that Lewis teaches in paragraph[0020] Various users' actions with respect to a media content channel may include uploading new media content items by the content channel owner and/or other users).
While Lewis meets a number of the limitations of the claimed invention, as pointed out more fully above, Lewis fails to specifically teach “ generate updated video graph data indicative of a link between the first user and the second user based on an association between the video consumption of the first user and the video consumption of the second user”. Specifically, Liu et al. teaches the inputting search results of video shots with text-based relevance scores received in response to a text string search query; creating a set of hierarchical graphs based on different semantic concepts, with the video shots as vertices and hyperlinks, that exploit conceptual similarity and visual similarity between the video shots, as edges; applying a topic-sensitive ranking procedure to propagate the text-based relevance scores of the video shots through the hyperlinks in each hierarchical graph of the set of hierarchical graphs; and aggregating the results of the topic-sensitive ranking procedure from the set of hierarchical graphs to determine the final ranking of the video shot search results(paragraph [0023-0034],[0095]).It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the textual search query in Lewis in order to improve the ranking results of a pure text-based search model. Therefore, 
As to claim 24, Liu et al teaches the apparatus of claim 23, wherein the at least one processor is further operative with the instructions to: identify additional video content based on the updated video graph data; and transmit at least a portion of the additional video content to a device of the first user or a device of the second user (paragraph [0023-0034], [0095]).
As to claim 25, Liu et al teaches the apparatus of claim 23, wherein the video graph data comprises links between a first video content of the identified video content and at least one-second video content (paragraph [0023]).
As to claim 26, Liu et al teaches the  apparatus of claim 23, wherein the association between the video consumption of the first user and the video consumption of the second user is based on the obtained video graph data and the video consumption information of the first user and the second user ([0023-0034],[0095],[0104],[0107-0109]).
As to claim 27, Liu et al teaches the apparatus of claim 26, wherein the at least one processor is further operative with instructions to: compute measures of similarity between the identified video content; determine weight factors for the measures of similarity; and calculate a value indicative of the association between the video consumption of the first user and the second user based on the weighted measures of similarity (paragraph [0023-0034], [0095])..
As to claim 28, Lewis et al teaches the  apparatus of claim 27, wherein the weight factors comprise at least one of a frequency of access for the video content, a time of day of access for the video content, and a date of access for the video content( frequency of the video; paragraph [0034];[0042]; paragraph [0027]; [0050-0053]).).
As to claim 30, Lewis et al teaches the apparatus of claim 23, wherein the video consumption information for the first user and the second user comprises at least one of a list of accessed video content, a list of consumed video content, a frequency of accessed video content, and a frequency of consumed video content (The content sharing platform 100 may further identify a plurality of media content items which might be of a potential interest to the target user. A plurality of media content items may be identified by a list compiled based on one or more pre-defined criteria. A user's level of interest to the list of media content items may be estimated based on a user interest 
As to claim 31, Lewis et al teaches the apparatus of claim 23, wherein the first user and the second user are associated with a social network (social media, paragraph [0044]).
As to claim 32, Liu et al teaches the apparatus of claim 23, wherein the video content comprises video clips (paragraph [0023]; note that Lewis also teaches the elements being TV clips in paragraph [0002])..
The limitation of claim 33-38, 40-42 has been addressed above.
Allowable Subject Matter
Claim 29 and 39 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
			 Contact Information 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NANCY BITAR whose telephone number is (571)270-1041.  The examiner can normally be reached on Mon-Fri from 8:00-5:00 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Mr. Chan Park can be reached on 571-272-7409.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/NANCY BITAR/Primary Examiner, Art Unit 2664